Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”), made by and between Stephen E. Pirnat
(the “Consultant”) and ClearSign Combustion Corporation (the “Company”) on the
31st day of December 2018, will be effective on January 1, 2019 (the “Effective
Date”) and is made in reference to the following:

 

RECITALS

 

A.       The Consultant has been a member of the Company’s Board of Directors
since November 2011 and the Company’s Chief Executive Officer since February
2015 and has substantial experience and knowledge regarding the Company’s
business and operations.

 

B.       The Consultant’s employment agreement expires on December 31, 2018 and
on that date the Consultant will retire and will resign any office he holds,
including the offices of Chief Executive Officer and director.

 

C.       The Company is in the process of recruiting a successor Chief Executive
Officer (the “Successor”).

 

D.       The Company wishes to retain the Consultant, and the Consultant has
agreed to render services to the Company, as set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant agree as
follows:

 

AGREEMENT

 

1.       Term. Subject to Section 5 of this Agreement, beginning on the
Effective Date and continuing through December 31, 2020 (the “Term”), the
Consultant will render the Services described below to the Company on an “as
needed” basis.

 

2.       Duties of Consultant. As reasonably requested by the Company through
the Chairperson of the Board, the Successor or the interim Chief Financial
Officer, the Consultant shall provide services concerning the business and
operations of the Company including, but not limited to, assistance with the
transition of responsibilities to the Successor and any other service previously
performed by the Consultant during his tenure as the Company’s Chief Executive
Officer, including any service that may relate to the Company’s reporting
requirements under the Securities Exchange Act of 1934, as amended
(collectively, the “Services”).

 

3.       Compensation. As compensation, the Company shall pay to the Consultant
a fee of $1.00 for each day the Services are performed, plus expenses to be
reimbursed at cost. The compensation shall be payable within 10 days of
presentation of an invoice detailing days worked and expenses incurred, if any.
The Consultant shall provide the invoice to the Company on any day following the
last day of the month in which the Services were performed or the expenses
incurred.

 

  

 

 

4.       Nondisclosure.

 

4.1       Property Belonging to Company. The Consultant shall perform the
Services as a “Work for Hire,” where copyright, title, patent, ownership and
other proprietary rights of all material produced shall be retained by the
Company and its assignees. The Consultant acknowledges his prior execution of
the Confidentiality and Proprietary Rights Agreement dated January 16, 2015,
which is incorporated herein and made a part of this Agreement, and agrees that
it remains in full force and effect.

 

4.2       Access to Confidential Information. The Consultant agrees that during
the Term, the Consultant will have access to and become acquainted with
confidential proprietary information (“Confidential Information”) which is owned
by the Company and is regularly used in the operation of the Company’s business.
The Consultant agrees that the term “Confidential Information” as used in this
Agreement is to be broadly interpreted and includes (i) information that has, or
could have, commercial value for the business in which the Company is engaged,
or in which the Company may engage at a later time, and (ii) information that,
if disclosed without authorization, could be detrimental to the economic
interests of the Company. The Consultant agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreements, details of customer or contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof. The
Consultant acknowledges that all Confidential Information, whether prepared by
the Consultant or otherwise acquired by the Consultant in any other way, shall
remain the exclusive property of the Company. The term “Confidential
Information” does not include (i) any information known to the Consultant prior
to disclosure by the Company or its representatives, (ii) any information which
becomes available to the Consultant on a non-confidential basis from a source
other than the Company who is not bound by a confidentiality agreement with, or
any other contractual, legal or fiduciary obligation of confidentiality to, the
Company or any related party with respect to such information and (iii) any
information which is or becomes generally available to the public other than as
a result of a disclosure by the Consultant in breach of this Agreement. In the
event that the Consultant receives a request to disclose all or any part of the
Confidential Information under the terms of a valid and effective subpoena or
order issued by a court of competent jurisdiction the Consultant agrees to
immediately notify the Company of the existence, terms and circumstances
surrounding such a request. The Company agrees to assume, at its sole charge and
expense, any costs that are the direct result of actions taken at the direction
or request of the Company (and, if any payments are made by the Consultant, to
promptly reimburse the Consultant for such payments), including any fees and
disbursements to legal counsel that the Consultant incurs.

 

4.3       No Unfair Use by Consultant. The Consultant promises and agrees that
the Consultant (which shall include his advisors, consultants, contractors and
affiliates) shall not misuse, misappropriate, or disclose in any way to any
person or entity any of the Company’s Confidential Information, either directly
or indirectly, nor will the Consultant use the Confidential Information in any
way or at any time except as required in the course of the Consultant’s business
relationship with the Company. The Consultant agrees that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Information
constitutes unfair competition. The Consultant promises and agrees not to engage
in any unfair competition with the Company and will take measures that are
appropriate to prevent his employees, contractors or affiliates from engaging in
unfair competition with the Company.

 

2 

 

 

4.4       Obligations Survive Agreement. The Consultant’s obligations under this
Section 4 shall survive the expiration or termination of this Agreement.

 

5.       Termination.

 

5.1       Automatic Termination. This Agreement terminates automatically on the
death or disability of the Consultant, provided that as a result of the
disability the Consultant is no longer able to perform the Services required by
this Agreement for a period of at least 30 days.

 

5.2       Termination by Notice. This Agreement may be terminated by the Company
upon 5 days written notice to the Consultant.

 

5.3       Return of Company Property. Upon the termination or expiration of this
Agreement, the Consultant (which shall include his employees, advisors,
consultants, contractors and affiliates) shall immediately transfer to the
Company all files including, but not limited to, electronic files, records,
documents, drawings, specifications, equipment and similar items in his
possession or the possession of contractors relating to the business of the
Company or its Confidential Information (including the work product of the
Consultant created pursuant to this Agreement).

 

6.       Status of Consultant. The Consultant understands and agrees that he is
not an employee of the Company and that he is not entitled to receive employee
benefits from the Company, including, but not limited to, sick leave, vacation,
retirement or death benefits. The Consultant shall be responsible for providing,
at the Consultant’s expense and in the Consultant’s name, disability, worker’s
compensation or other insurance as well as licenses and permits usual or
necessary for conducting the Services hereunder. Furthermore, the Consultant
shall pay, when and as due, any and all taxes incurred as a result of the
Consultant’s compensation hereunder, including estimated taxes, and shall
provide the Company with proof of said payments, upon demand. The Consultant
hereby agrees to indemnify the Company for any claims, losses, costs, fees,
liabilities, damages or injuries suffered by the Company arising out of the
Consultant’s breach of this Section 6.

 

7.       Representations by Consultant and Indemnification by Company. The
Consultant represents that the Consultant has the qualifications and ability to
perform the Services in a professional manner, without the advice, control, or
supervision of the Company.

 

The Company indemnified the Consultant under the Indemnification Agreement
entered into in March 2012 which Indemnification Agreement is incorporated into
this Agreement and made a part of it. Such indemnification shall continue in
relation to all Services performed by the Consultant for the Company pursuant to
this Agreement, regardless of the fact that the Consultant is no longer an
officer or director of the Company. The Company will add the Consultant as an
insured under its directors and officers liability insurance policy.

 

8.       Notices. Unless otherwise specifically provided in this Agreement, all
notices or other communications (collectively and severally called “Notices”)
required or permitted to be given under this Agreement, shall be in writing, and
shall be given by: (A) personal delivery (which form of Notice shall be deemed
to have been given upon delivery), (B) by telegraph or by private
airborne/overnight delivery service (which forms of Notice shall be deemed to
have been given upon confirmed delivery by the delivery agency), or (C) by
electronic (including e-mail) or facsimile or telephonic transmission, provided
the receiving party has a compatible device or confirms receipt thereof (which
forms of Notice shall be deemed delivered upon confirmed transmission or
confirmation of receipt). Notices shall be addressed to the addresses set forth
below, or to such other address as the receiving party shall have specified most
recently by like Notice, with a copy to the other party.

 

3 

 

 

If to the Company:

 

ClearSign Combustion Corporation

12870 Interurban Avenue South

Seattle, Washington 98168

Attn.: Chief Executive Officer

Facsimile No.:

E-Mail:

 

If to the Consultant:

 

Stephen E. Pirnat

 

 

Facsimile No.:

E-Mail:

 

9.       Choice of Law and Venue. This Agreement shall be governed according to
the laws of the state of Washington. Venue for any legal or equitable action
between the Company and the Consultant which relates to this Agreement shall be
in the county of King in the State of Washington.

 

10.       Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the Services to be rendered by the Consultant to the Company and contains all
of the covenants and agreements between the parties with respect to the Services
to be rendered by the Consultant to the Company in any manner whatsoever. Each
party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding on either party.

 

11.       Amendment/Waiver. Except as expressly provided otherwise herein,
neither this Agreement nor any of the terms, provisions, obligations or rights
contained herein, may be amended, modified, supplemented, augmented, rescinded,
discharged or terminated (other than by performance), except by a written
instrument or instruments signed by all of the parties to this Agreement. No
waiver of any breach of any term, provision or agreement contained herein, or of
the performance of any act or obligation under this Agreement, or of any
extension of time for performance of any such act or obligation, or of any right
granted under this Agreement, shall be effective and binding unless such waiver
shall be in a written instrument or instruments signed by each party claimed to
have given or consented to such waiver and each party affected by such waiver.

 

12.       Counterparts. This Agreement may be executed manually or by facsimile
signature in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute but one and the same
instrument.

 

13.       Arbitration/Equitable Relief. The parties hereby agree that all
controversies, claims and matters of difference shall be resolved by binding
arbitration before JAMS located in Seattle, Washington according to the rules
and practices of JAMS from time-to-time in force; provided however that the
parties hereto reserve their rights to seek and obtain injunctive or other
equitable relief from a court of competent jurisdiction, without waiving the
right to compel such arbitration pursuant to this Section. The arbitrator shall
apply Washington law in rendering a decision. The Consultant acknowledges that
irreparable injury will result to the Company from the Consultant’s violation of
any of the terms of Section 4 (Nondisclosure) of this Agreement. The Consultant
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation.

 

4 

 

 

14.       Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the Term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.

 

15.       Preparation of Agreement. It is acknowledged by each party that such
party either had separate and independent advice of counsel or the opportunity
to avail itself or himself of same. In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.

 

16.       No Assignment of Rights or Delegation of Duties by Consultant;
Company’s Right to Assign. The Consultant’s rights and benefits under this
Agreement are personal to him and therefore no such right or benefit shall be
subject to voluntary or involuntary alienation, assignment or transfer. The
Company may assign its rights and delegate its obligations under this Agreement
to any other person or entity.

 

17.       Electronically Transmitted Documents. If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.

 

WHEREFORE, the parties have executed this Agreement on the date first written
above.

 

  “Consultant”                     By: /s/ Stephen E. Pirnat         Stephen E.
Pirnat               “Company”         ClearSign Combustion Corporation        
            By: /s/ Robert T. Hoffman Sr.     Robert T. Hoffman Sr.    
Chairperson of the Board

 



5 

